Order entered October 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00222-CV

                      IN RE CITY OF DALLAS, Relator

          Original Proceeding from the County Court at Law No. 1
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-00776-A

                                   ORDER
              Before Justices Osborne, Pedersen, III, and Goldstein

      Based on the Court’s opinion of this date, we DISMISS relator’s petition for

writ of mandamus. We also LIFT the stay issued by our April 8, 2021 order.



                                            /s/   LESLIE OSBORNE
                                                  JUSTICE